         Case 3:17-cv-01078-KAD Document 107 Filed 05/15/20 Page 1 of 12


                        IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 GORSS MOTELS INC., a Connecticut
 corporation, individually and as the
 representative of a class of similarly-situated
 persons,
                                                   Civil Action No. 3:17-CV-1078-VAB
         Plaintiff,

                 v.
                                                              CLASS ACTION
 A.V.M. ENTERPRISES, INC., a Tennessee
 corporation, and JOHN DOES 1-5,

         Defendants.

                   DEFENDANT’S REPLY MEMORANDUM IN
          FURTHER SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

       NOW COMES DEFENDANT, A.V.M. Enterprises, Inc. (“AVM”), by and through its

undersigned counsel, and for its reply in further support of its motion for summary judgment,

respectfully states as follows:

I.     INTRODUCTION

       The central facts supporting AVM’s motion for summary judgment are unequivocal and not

in dispute. First, Plaintiff provided to Wyndham its fax number as part of its “contact information.”

(ECF No. 100, pp. 4-5 at ¶¶ 13-17.) Second, Plaintiff entered into a Franchise Agreement and

Property Improvement Plan (“PIP”) with Wyndham and, not only agreed that Wyndham could send

product offers (id. p. 6 at ¶¶ 18-20), but also “specifically acknowledged and agreed” that certain

approved vendors could have its “contact information” for the purpose of “sending” Plaintiff

“offers” regarding their “goods and services.” (Id., pp. 6-7 at ¶¶ 21-23.) Third, Plaintiff was sent

the subject faxes, which offer precisely those “goods and services” that Plaintiff was required to

purchase as part of the PIP, from AVM, a Wyndham approved vendor that, also, falls “squarely

within the purview of the PIP.” (Id., pp. 6-7 at ¶¶ 21-23, p. 13 at ¶ 40.)

                                                   1
          Case 3:17-cv-01078-KAD Document 107 Filed 05/15/20 Page 2 of 12


        Not only has Plaintiff has presented no contrary evidence, Plaintiff admits each of these

statements of fact. (See id., pp. 4-5 at ¶¶ 13-17, pp. 6-7 at ¶¶ 18-27, p. 13 at ¶ 40.) Plaintiff admits

that it “specifically acknowledged and agreed” that Wyndham’s approved vendors—like AVM—

could use its “contact information” to “send” it offers regarding their goods and services. (Id., pp.

6-7, at ¶¶ 21-23.) Plaintiff also admits that it provided to Wyndham its “contact information,”

including as part of the 2014 Franchise Agreement that includes the PIP, and specifically admits

that its “contact information” includes its fax number. (Compare id. p. 4 at ¶¶ 13-14, p. 5 at ¶ 17

with ECF No. 99, pp. 16-17.) Thus, the undisputed material facts conclusively establish that the

subject faxes were sent with Plaintiff’s prior express consent—and, this is fatal to its claims.

        At their core, Plaintiff’s claims are for faxes to which it “specifically” agreed. See 47 U.S.C.

§227 (b)(1)(C). That Plaintiff expressly consented to the faxes is an absolute and complete defense

to its claims. See Bais Yaakov of Spring Valley v. Fed. Commc'ns Comm'n, 852 F.3d 1078, 1083

(D.C. Cir. 2017) (no cause of action under the TCPA for solicited fax advertisements even if there

is no opt-out language). Summary judgment in favor of AVM is required for this reason alone.1

II.     LEGAL STANDARD

        “[T]o show a genuine dispute, the nonmoving party must provide “hard evidence, from

which a reasonable inference in [its] favor may be drawn.” Great Minds v. John Wiley & Sons, Inc.,

204 F. Supp. 3d 507, 511, 2016 WL 4626565 (S.D.N.Y. 2016). If the nonmoving party submits

evidence that is “merely colorable,” or is not “significantly probative,” summary judgment is

required. Reilly, 2005 WL 1293969 at *1.

        That “some alleged factual dispute between the parties” exists “will not defeat…summary

judgment; the requirement is that there be no genuine issue of material fact.” Vasquez v. Garcia,




1
  Although not addressed in this reply, AVM maintains that summary judgment is required on collateral estoppel
grounds and neither waives nor withdraws that previously asserted argument. (ECF No. 93, pp. 16-20.)
                                                      2
         Case 3:17-cv-01078-KAD Document 107 Filed 05/15/20 Page 3 of 12


No. 3:17-CV-852, 2019 WL 6839818, at *2 (D. Conn. Dec. 16, 2019) (emphasis in original).

“[M]ere speculation or conjecture as to the true nature of the facts,” Tracey v. Dep't of Soc. Servs.,

No. 3:17-CV-745 (KAD), 2019 WL 2526299, at *1 (D. Conn. June 19, 2019), quoting Hicks v.

Baines, 593 F.3d 159, 166 (2d Cir. 2010), and “the existence of a mere ‘scintilla of evidence in

support of the [nonmoving party's] position,’” will not suffice. Great Minds., 204 F. Supp. 3d at

511, quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). “Nor will wholly

implausible alleged facts or bald assertions that are unsupported by evidence.” Tracey 2019 WL

2526299 at *1 (internal citations omitted). Inferences that are “speculative and unsubstantiated”

are, also, insufficient, even if they are “not entirely outside the realm of possibility.” Robinson v.

Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015).

III.   THE MATERIAL FACTS ESTABLISHING CONSENT AND REQUIRE
       SUMMARY JUDGMENT IN FAVOR OF AVM

       The following facts are undisputed.

       1. Plaintiff provided its fax number to Wyndham as part of its “contact
          information” (ECF No. 100, pp. 4-5, ¶¶ 13-17); then,

       2. Plaintiff into a Franchise Agreement in which Plaintiff agreed that Wyndham,
          its affiliates, and Approved Suppliers may “offer…assistance…with purchasing
          items used at or in” its Super 8 branded motel” (id., p. 6 at ¶¶ 18-20); and,

       3. At the same time, Plaintiff “specifically acknowledged and agreed” that
          Wyndham’s approved vendors “whose goods were relevant to the requirements
          outlined in the PIP”—like AVM—would be provided with Plaintiff’s “contact
          information” “so that those vendors could send Gorss Motels offers regarding
          the vendors’ goods and services” (id., pp. 6-7, at ¶¶ 21-23); and,

       4. Finally, Plaintiff was sent the subject faxes—which offer goods and services that
          fall “squarely within the purview” of the PIP. (Id., pp. 6-7 at ¶¶ 21-23, p. 13 at ¶
          40.)

       These unrebutted facts conclusively establish that Plaintiff consented to the subject faxes—

not once, but twice: first, when Plaintiff agreed that Wyndham could offer it assistance with

purchasing; and second when it agreed that AVM could use its contact information to send it “offers”

                                                  3
         Case 3:17-cv-01078-KAD Document 107 Filed 05/15/20 Page 4 of 12


regarding its goods and services. (See id., pp. 4-5 at ¶¶ 13-17, pp. 6-7 at ¶¶ 21-27, p. 13 at ¶ 40.)

Under either, or both, scenarios, the faxes were sent with Plaintiff’s prior express consent.

Accordingly, AVM is entitled to summary judgment.

       A.     Consent to Fax Advertisements Must Be Contextually Determined

       “As a doctrinal matter,” for purposes of any provision of the TCPA, “consent is dependent

on the context in which it is given.” See Brodsky v. HumanaDental Ins. Co., 269 F. Supp. 3d 841,

846 (N.D. Ill. 2017), aff'd, 910 F.3d 285 (7th Cir. 2018) Both the courts, and the Federal

Communications (“FCC”), the agency charged with interpreting the Act, have been clear and that

the “scope of consent must be determined upon the facts of each situation.” Alpha Tech Pet Inc. v.

LaGasse, LLC, No. 16 C 4321, 2017 WL 5069946, *4 (N.D. Ill. Nov. 3, 2017), aff'd sub

nom. Brodsky, 910 F.3d 285, quoting In the Matter of Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 30 F.C.C. Rcd. 7961, 30 FCC Rcd. 7961 ¶ 49 (2015).

       Critically, the Second Circuit has provided its interpretation. See Latner v. Mount Sinai

Health Sys., Inc, 879 F.3d 52, 54 (2d Cir. .” 2018), as amended (Jan. 9, 2018). An analysis of the

“facts of each situation” is required to determine whether “persons who knowingly release their

phone numbers have in effect given their invitation or permission to be called at the number which

they have given” Id. And, a patient who provides his cell phone number and agrees that the hospital

could share his information for “treatment” purposes expressly consents to receive subsequent,

unrelated “flu shot” reminders. Id.

       The Second Circuit’s interpretation of consent in Latner is directly on point and, therefore,

binding on this court. (Cf. ECF No. 99, p,. 26; see Farrell v. Rd. Ready Used Cars, Inc., No. 3:17-

CV-2030 (JCH), 2018 WL 1936143, *5 (D. Conn. Apr. 24, 2018) (the Second Circuit’s

interpretations are binding).) Critically, because “the plain language of the TCPA shows that

‘express consent’ and ‘express invitation or permission’ are interchangeable and applicable to both

                                                 4
           Case 3:17-cv-01078-KAD Document 107 Filed 05/15/20 Page 5 of 12


phone calls and faxes,” that the Latner court considered a call, and not a fax, does not alter its

precedential significance. See Physicians Healthsource, Inc. v. Cephalon, Inc., 954 F.3d 615, 622

(3d Cir. 2020). “Express consent and express invitation and permission are synonymous in the

context of the TCPA, and accordingly the standards are not different.” Id. at 622.2 Unsurprisingly,

the FCC, also, uses the terms “consent” and “permission” interchangeably and without regard for

whether the subject matter is a call, text, or facsimile.3

          Every federal appellate court to consider whether a communication was agreed to within

the meaning of the TCPA has adopted the same approach as the Second Circuit—regardless of

whether that communication was a fax, text or call. See e.g., Gorss Motels, Inc. v. Safemark Sys.,

LP, 931 F.3d 1094 (11th Cir. 2018) (Gorss consented to Wyndham’s vendor’s faxes a consumer

in Gorss’ position “[would] understand that by providing a fax number” to Wyndham and agreeing

to Section 4.4 of the Franchise Agreement, “he or she is agreeing to receive faxed advertisements”

sent as part of Wyndham’s approved vendor program); CE Design Ltd. v. King Architectural

Metals, Inc., 637 F.3d 721, 726 (7th Cir. 2011) (holding that the issue of consent should be

considered “on a case by case basis” and that providing ones fax number to an industry publication,

given the circumstances, amounts to express consent to receive faxes from that publication’s

subscribers).




2
  The Ninth Circuit reached the same conclusion. In True Health Chiropractic, Inc. v. McKesson Corp., it held that,
although the faxing provisions of the TCPA do not use the term “express consent,” “it clearly provides that consent is
a defense with respect to faxes, as does § 227(b)(1)(A) with respect to telephone calls.” 896 F.3d 923, 931, (9th Cir.
2018), cert. denied, 139 S. Ct. 2743 (2019). The court concluded: “We see no distinction between “express consent”
and “prior express invitation or permission” in the context of the burden of proof. Id.
3
  See e.g., In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 33 FCC Rcd. 11179,
11179 (2018) (“we eliminate the Commission's rule requiring opt-out notices on faxes sent with the recipients' prior
permission or consent”); In the Matter of Junk Fax Prevention Act of 2005, 27 F.C.C. Rcd. 4912, 4913 (2012)
(discussing “prior express consent” for fax advertisements); In the Matter of Rules & Regulations Implementing the
Tel. Consumer Prot. Act of 1991, 10 F.C.C. Rcd. 12391, 78 Rad. Reg. 2d (P & F) ¶ 1258, 10 FCC Rcd. 12391, 12396,
1995 WL 464817 (1995) (the regarding telephone calls                           “do not include calls made with
the prior express permission or invitation”).

                                                          5
          Case 3:17-cv-01078-KAD Document 107 Filed 05/15/20 Page 6 of 12


        Most recently, in Physicians Healthsource, Inc. v. Cephalon, Inc., the Third Circuit held:

“[t]he voluntary provision of a number—phone or fax—by a message-recipient to a message-

sender, constitutes express consent such that a received message is solicited and thus not prohibited

by the TCPA, if the message relates to the reason the number was provided.” 954 F.3d at 619; Cf.

ECF No. 99, pp. 23-27. The Third Circuit held that there was no genuine issue of fact that the

plaintiff had expressly consented to the faxes because:

        [I]t is undisputed” that PHI voluntarily provided a business card with a fax number
        on it to Defendants (i.e., knowingly released the number such that the provision was
        an invitation to be contacted), and it is undisputed that the two faxes related to prior
        conversations Cephalon’s drug representatives had with Dr. Martinez as part of an
        ongoing business relationship.

Id. at 620.

        B.    Plaintiff Specifically Consented to the Subject Faxes

        That the subject faxes were covered by the scope of consent Plaintiff provided is, similarly,

established by the unrefuted factual record. It is undisputed that Plaintiff (a) voluntarily provided

its contact information; and, (b) specifically agreed that Wyndham and its approved vendors could

send it “offers” using that contact information. (See ECF No. 100, pp. 4-5 at ¶¶ 13-17, pp. 6-7 at

¶¶ 21-27, p. 13 at ¶ 40.) Thus, Plaintiff’s prior express consent to receive the subject faxes directly

“related to a specific transaction”—the PIP and the 2014 Franchise Agreement that incorporated

the PIP. (Cf. ECF No. 99, p. 25.) And, because the subject faxes offered offer goods and services

relevant to the PIP and Plaintiff’s Wyndham-owned franchise, they did, in fact, relate to that

“specific transaction” because. (See ECF No. 100, p. 6-7 at ¶¶ 18-23, p. 13 at ¶ 40.)

        Indeed, the facts, here, are even more compelling than those considered by any of the

appellate courts listed above because, after providing its fax number, Plaintiff expressly consented

to receive “offers” of precisely the type contained in the subject faxes on which it bases the instant

lawsuit. (Compare id. with Physicians Healthsource, Inc. 954 F.3d at 617 (express consent existed

                                                   6
         Case 3:17-cv-01078-KAD Document 107 Filed 05/15/20 Page 7 of 12


because plaintiff agreed that the defendant’s representatives could “send him things”) and Gorss

Motels Inc., 931 F. at 1101-02 (Gorss Motels consented to the vendor’s faxes solely because it

agreed that Wyndham, and its affiliates may “offer…assistance…with purchasing items used at or

in” its Super 8 branded motel”).) Moreover, in Gorss Motels, Inc. v. Safemark Sys., LP, the Eleventh

Circuit did not even consider the PIP and held that Plaintiff consented to the vendor’s faxed based

only on the language in the body of the Franchise Agreement. See 931 F.3d at 1101-02.

       Even under Plaintiff’s proposed standard—that prior express permission to receive fax

advertisements “requires that the consumer understands that by providing a fax number, he or she

is agreeing to receive fax advertisements” (ECF No. 99, p. 27)—the undisputed facts establish

Plaintiff’s prior express consent. (See ECF No. 100, pp. 4-5 at ¶¶ 13-17, pp. 6-7 at ¶¶ 21-27, p.

13 at ¶ 40.) Critically, Plaintiff never claims that it did not understand that, by providing its fax

number and “specifically agree[ing] and acknowledge[ing]” that approved vendors would send it

offers, it agreed to the subject faxes. (See e.g., gen. ECF. Nos. 99-100.) Indeed, in the face of

AVM’s copious, documentary evidence, such a claim is impossible.

       Rather than pointing to even one fact in the record that directly refutes AVM’s evidence,

Plaintiff proffers two hypothetical arguments, both of which are easily disposed of upon a close

review of the record and applicable law. Initially, because Plaintiff has already admitted that its

contact information includes its fax number, (ECF No. 100, p. 4 at ¶ 13 (“Admitted that Plaintiff

provided Wyndham its contact information, including its fax number”), its arguments that “contact

information” does not include its fax number must be rejected. (Cf., ECF No. 99, pp. 16-17; see

Campoli v. Chubb Grp. of Ins. Companies, No. 3:04CV1004 (MRK), 2006 WL 57391, *3 (D. Conn.

Jan. 9, 2006) (facts admitted in a Local Rule 56.1 statement in opposition to summary judgment are

judicial admissions that the admitting party cannot argue away).)




                                                 7
           Case 3:17-cv-01078-KAD Document 107 Filed 05/15/20 Page 8 of 12


         Similarly, the TCPA contains no requirement that “the fax sender must obtain prior express

permission directly from the recipient.” Gorss Motels, Inc., 931 F.3d at 1102. Moreover, even if the

TCPA did limit consent to that provided directly—which it does not—there was no “transfer”

because Plaintiff consented to the subject faxes specifically and directly. (Cf. ECF No. 99, pp. 15-

16; see e.g., CE Design Ltd., 637 F.3d 721 and Travel 100 Grp., Inc. v. Mediterranean Shipping

Co. (USA) Inc., 383 Ill. App. 3d 149, 158, 889 N.E.2d 781, 789, (Ill. 2d Dist. 2008), distinguished

by Physicians Healthsource, Inc. v. A-S Medication Sols., LLC, 950 F.3d 959, 968 (7th Cir. 2020).)

Specifically, in the PIP, Plaintiff forthrightly agrees that “approved vendors” could “send it offers

regarding their goods and services” using its “contact information”, including its fax number. (ECF

No. 100, pp. 6-7, at ¶¶ 21-23.) With this, Plaintiff agrees, directly, to receive promotional faxes

from Wyndham’s approved vendors. (Id.) And, AVM is an approved vendor. (Id., pp. 2-3 at ¶¶ 6-

10, p. 18, at ¶¶ 20-24.) Consent, thus, did not need to be transferred.4

         On summary judgment, a genuine dispute of material fact arises only where Plaintiff directly

refutes a material fact and supports its denial with “concrete” and admissible record evidence.

Hockett v. Bluestem Brands, Inc., No. 16CV0494, 2016 WL 8794468, *4 (W.D. Pa. Aug. 8, 2016)

(plaintiff’s speculation was not sufficient to defeat summary judgment on the issue of consent in a

TCPA claim). Plaintiff, here, has failed to meet this burden. The material facts are undisputed and

establish that the subject faxes were sent with Plaintiff’s express consent. Summary judgment in

favor of AVM, therefore, is required.

         C.       Plaintiff’s Authority Does Not Save Its Claim

         Initially, out of the twenty-three (23) TCPA cases Gorss has filed only two courts have

declined to grant summary judgment in favor of the defendants—and both decisions are the result


4
 Plaintiff’s argument also ignores that Wyndham was intimately involved in the subject faxes and, in fact, included its
own logo in the design. (Id., pp. 10-12, at ¶¶ 32-39.) It was Wyndham, and not AVM, who ultimately chose Plaintiff
as a recipient of, at least, the vast majority of the faxes. (Id. at ¶¶ 36-37. ) By virtue of Wyndham’s involvement,
Plaintiff’s consent given to Wyndham applies to the subject faxes in their entirety.
                                                          8
         Case 3:17-cv-01078-KAD Document 107 Filed 05/15/20 Page 9 of 12


of distinguishable facts. For example, unlike the instant case, in Gorss Motels, Inc. v. Sprint

Communications, the defendant’s “goods and services” were not relevant to the PIP. (ECF No. 99,

p. 11, ref. No. 3:17-CV-546 (JAM), 020 WL 818970 (D. Conn. Feb. 19, 2020).) Therefore,

Plaintiff’s signed agreement “specifically acknowledge[ing] and agree[ing]” that certain approved

vendors could send it offers, did not apply to that defendant. (Id.) Moreover, most of the faxes were

sent before the 2014 Franchise Agreement. (See id.) Because of these discrete facts, the court found

that it could not “point to” any document evidencing Plaintiff’s express consent. (Id.) The decision

in Gorss Motels, Inc. v. Am. Tex.-Chem Corp. has even less relevance. (Cf., pp. 14-15, ref. 323 F. Supp.

3d 330, 334 (D. Conn. 2018).) That defendant was not a member of Wyndham’s approved supplier

program and, therefore, did not obtain consent via the 2014 Franchise Agreement or the PIP. (Id.).

       The facts underlying Physicians Healthsource, Inc. v. A-S Medication Sols., LLC, are, also,

distinguishable. (Cf., ECF No. 99, pp. 14-16, ref. 950 F.3d 959, 965 (7th Cir. 2020).) In A-S

Medication, after purchasing part of the business of an unrelated company, the defendants faxed

advertisements to numbers in that company’s customer database—and, the Seventh Circuit held

that those customers did not expressly consent to the purchaser’s faxes. Id. Central to its decision

was the Court’s finding that the evidence presented did not demonstrate consent either to the types

of faxes at issue (advertisements) or that the customers understood that they would receive

advertisements advertising the products of the defendants, as opposed to the company from whom

the defendants had purchased the database. Id. at 965-68.

       Here, the undisputed evidence establishes that Plaintiff gave express consent to receive

precisely the faxes of which it now complains—and, that it consented to receive these faxes from

AVM. Specifically, after providing to Wyndham its fax number as part of its “contact information”

in connection with the 2014 Franchise Agreement, Plaintiff specifically “acknowledge[ed] and

agree[d]” that its “contact information” may be provided to Wyndham’s “approved suppliers for

                                                   9
        Case 3:17-cv-01078-KAD Document 107 Filed 05/15/20 Page 10 of 12


the purpose of their offering you products and services that are required to complete this PIP”— a

Property Improvement Plan that it agreed to as part of the 2014 Franchise Agreement (See ECF No.

99, pp. 6-7 at ¶¶ 21-23) (emphasis added.) And, the subject faxes offer products from an approved

supplier (AVM) that are “required to complete the PIP.” (Id., pp. 6-7 at ¶¶ 21-23, p. 13 at ¶ 40.)

       Plaintiff agreed to allow Wyndham to share its contact information (which, in that same

document, includes its fax number) with its approved suppliers for the sole purpose of facilitating

Plaintiff’s offers for “products and services” necessary to complete its PIP. (Id., pp. 6-7 at ¶¶ 21-

23.) The resulting faxes were precisely what Plaintiff consented to— faxes offering products from

Wyndham’s approved suppliers. (Id., pp. 6-7 at ¶¶ 21-23, p. 13 at ¶ 40.) These facts are undisputed

and establish, unequivocally, that Plaintiff expressly consented to the subject faxes. Summary

judgment in favor of AVM, therefore, is required.

       WHEREFORE, Defendant, A.V.M. ENTERPRISES, INC., prays that this Honorable Court

enter an order (1) granting summary judgment in its favor and denying any and all claims against it

arising out of this lawsuit; (2) denying Plaintiff’s motion for summary judgment (ECF No. 90); and,

(3) finding that there is no reason for delay of the enforcement or appeal of its order.


                                              Respectfully submitted,
                                              A.V.M. Enterprises, Inc.


                                              By: /s/ Erin A. Walsh
                                                  One of its attorneys




                                                  10
      Case 3:17-cv-01078-KAD Document 107 Filed 05/15/20 Page 11 of 12



Eric L. Samore
Erin A. Walsh
SmithAmundsen LLC
150 N. Michigan Avenue #3300
Chicago, IL 60601
 (312) 894-3251
ewalsh@salawus.com


Melicent B. Thompson, ct19868
Litchfield Cavo LLP
82 Hopmeadow Street, Suite 210
Simsbury, CT 06089-9694
Tel: (860) 413-2800
Fax: (860) 413-2801
thompson@litchfieldcavo.com




                                    11
        Case 3:17-cv-01078-KAD Document 107 Filed 05/15/20 Page 12 of 12




                                CERTIFICATION OF SERVICE



        I hereby certify that on this 15th day of May 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s system.




                                                               [x]     Pursuant to 28 USC Section
                                                               1746(2), I certify under penalty of
                                                               perjury that the foregoing is true and
                                                               correct. Executed on: May 15, 2020.




                                                               /s/ Erin A. Walsh              .




                                                  12
